UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7041



LARRY DONNELL FOWLKES,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-385-A)


Submitted:   November 18, 2002             Decided:   June 19, 2003


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer M. Rubin, Kevin Michael Henry, Kim Lea Simmons, SIDLEY,
AUSTIN, BROWN & WOOD, L.L.P., Washington, D.C.; Julia Elizabeth
Sullivan, Crownsville, Maryland, for Appellant. Hazel Elizabeth
Shaffer, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Donnell Fowlkes appeals the district court’s denial of

his successive habeas petition filed pursuant to 28 U.S.C. § 2254

(2000) prior to obtaining authorization to file it in accordance

with 28 U.S.C. § 2244 (2000).   Due to our recent denial of Fowlkes’

petition to file a successive habeas petition, see In re: Fowlkes,

326 F.3d 542 (4th Cir. 2003), his appeal in this case is moot.

Accordingly, we deny a certificate of appealability and grant the

Appellee’s unopposed motion to dismiss this appeal.     We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2